United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0392
Issued: July 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 12, 2018 appellant, through counsel, filed a timely appeal from an
October 24, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the October 24, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish intermittent
disability for the period January 21 to February 3, 2018 causally related to her accepted
October 24, 2012 employment injury.
FACTUAL HISTORY
On October 31, 2012 appellant, then a 47-year-old housekeeping aid leader, filed a
traumatic injury claim (Form CA-1) alleging that on October 24, 2012 she sustained neck and right
arm injuries when hanging cubicle curtains while in the performance of duty. She stopped work
on October 24, 2012 and returned on October 27, 2012. OWCP initially accepted the claim for a
neck sprain, and subsequently expanded acceptance of the claim to include bilateral carpal tunnel
syndrome and lesion of the ulnar nerve, left upper limb. It paid appellant medical benefits and
intermittent periods of wage-loss compensation on the supplemental rolls as of December 2, 2012.4
In a January 30, 2018 duty status report (Form CA-17), Dr. John O’Keefe, an orthopedic
surgeon, noted that appellant had severe carpal tunnel syndrome. He indicated that she could
return to light duty on February 5, 2018. Dr. O’Keefe related that appellant was given an urgent
carpal tunnel injection to the right wrist and that she was in need of carpal tunnel release surgery.
In a February 1, 2018 statement, appellant indicated that she was off work due to an
emergency injection in her right wrist to stop tingling, numbness, pain, and swelling in her right
hand.
On February 6, 2018 appellant filed a claim for compensation (Form CA-7) claiming
intermittent wage loss from January 21 to February 3, 2018. She also completed a February 2,
2018 time analysis form (Form CA-7a), which indicated that she used: six hours of leave without
pay (LWOP) on January 30, 2018 for a physician visit; nine hours of LWOP on January 31, 2018;
and eight hours of LWOP on February 1, 2018, noting “off-work [physician] order.”
In a development letter dated February 20, 2018, OWCP informed appellant that the
evidence of record was insufficient to support her claim for compensation for the period January 21
through February 3, 2018. It advised her of the type of evidence needed and afforded her 30 days
to submit additional evidence.
In a January 30, 2018 report, Dr. O’Keefe noted that appellant had bilateral carpal tunnel
syndrome symptoms. He indicated that she was experiencing intense numbness that was keeping
her awake at night and that she had failed to improve with medications, splinting, and therapy.
Dr. O’Keefe requested authorization for an open median nerve release and opined that appellant’s
duties caused a recurrence of her cumulative trauma disorder of the right carpal tunnel. He
indicated that he was administering an “unauthorized cortisone injection with ultrasound guidance

4
The present claim was assigned OWCP File No. xxxxxx213 by OWCP. Appellant had a prior claim accepted for
left carpal tunnel syndrome under OWCP File No. xxxxxx528, and a prior claim accepted for sciatica and a lumbar
sprain under OWPC File No. xxxxxx968. OWCP has administratively combined OWCP File Nos. xxxxxx213,
xxxxxx528, and xxxxx968, with OWCP File No. xxxxxx213 serving as the master file.

2

to the right wrist.” Dr. O’Keefe placed appellant off work for the remainder of the week with a
return to work on February 5, 2018 with restrictions.
By decision dated April 11, 2018, OWCP denied in part appellant’s claim for wage-loss
compensation for the period January 21 through February 3, 2018. It explained that it received a
January 30, 2018 treatment note from Dr. O’Keefe which supported that she was evaluated on that
date and that wage-loss compensation was paid for four hours for the medical appointment. OWCP
noted that payment for more than four hours is not permitted, unless the employee lived in a rural
area or in other special circumstances that did not apply to appellant. It further explained that
payment for the remaining dates could not be authorized as the disability appeared to be
attributable to a medical procedure that was not authorized by OWCP and there was no explanation
provided to support why she was unable to work on those dates.
On April 12, 2018 OWCP paid appellant for four hours of wage-loss compensation for the
January 30, 2018 medical appointment.
On April 25, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was scheduled for September 13, 2018. Appellant explained
that she was claiming more than eight hours of LWOP on one of the dates because she worked a
flexible schedule comprised of nine hours per day with one day off every other week. Counsel
argued that the injection was administered to resolve her symptoms and that she was disabled due
to these symptoms and not secondary to the injection itself.
By decision dated October 24, 2018, OWCP’s hearing representative affirmed the
April 11, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.6 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.7
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.8 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
5

See D.W., Docket No. 18-0644 (issued November 15, 2018).

6

Id.

7

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

8

Id.

3

issues which must be proven by a preponderance of the reliable, probative, and substantial medical
evidence.9
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.10 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s claimed disability and the accepted employment injury. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the claimed period
of disability.11
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish intermittent
disability for the period January 21 to February 3, 2018, causally related to her accepted
October 24, 2012 employment injury.
Appellant alleged on the Form CA-7a that she was entitled to six hours of LWOP on
January 30, 2018 for a physician visit. She also claimed nine hours of LWOP on January 31, 2018
and eight hours of LWOP on February 1, 2018, and indicated “off-work [physician] order.”
The record reflects that appellant was paid for four hours for her medical appointment on
January 30, 2018.13 The Board has previously held that an employee who has returned to work
following an accepted injury or illness may need to undergo examination or treatment and such
employee may be paid compensation for wage loss while obtaining medical services and for a
reasonable time spent traveling to and from the medical provider’s location.14 As a rule, no more
than four hours of compensation should be allowed for routine medical appointments. Longer
periods of time may be allowed when required by the nature of the medical procedure and/or the
need to travel a substantial distance to obtain the medical care.15 As the evidence of record did not
9

T.O., Docket No. 17-1177 (issued November 2, 2018).

10

Supra note 5.

11

See R.H., Docket No. 18-1382 (issued February 14, 2019).

12

A.W., Docket No. 18-0589 (issued May 14, 2019).

13

In order to establish entitlement to compensation for any time missed from work due to medical treatment for an
employment-related condition, a claimant must submit supporting medical evidence. See S.H., Docket No. 18-1634
(issued May 13, 2019); Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).
14

S.H., id.; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter
2.901.19 (February 2013).
15

Id.; see also E.W., Docket No. 17-1988 (issued January 28, 2019).

4

substantiate a need for more than four hours of compensation for appellant’s routine medical
appointment, appellant has not established entitlement to additional wage-loss compensation due
to medical treatment on January 30, 2019.
Regarding the additional two hours on January 30, 2018, the nine hours of LWOP on
January 31, 2018, and the eight hours of LWOP on February 1, 2018, the medical evidence of
record does not establish that appellant attended any other medical appointment or was disabled
from work during this time frame as a result of her accepted October 24, 2012 employment
injury.16
The only medical evidence which addressed the claimed dates of disability was a report
dated January 30, 2018 from Dr. O’Keefe. He conducted an examination, diagnosed bilateral
carpal tunnel syndrome, and administered a corticosteroid injection indicating that it provided
“complete relief of [appellant’s] pain.” Dr. O’Keefe recommended that appellant be off work for
the rest of the day and excused her from work for the remainder of the week with a return to work
on February 5, 2018. He did not provide objective findings or medical rationale to explain why
the corticosteroid injection was medically necessary due to her accepted conditions or why she
remained disabled from work on the claimed dates. Dr. O’Keefe’s report, therefore, is of
diminished probative value and is insufficient to establish appellant’s disability claim.17
As noted above, appellant has the burden of proof to establish by the weight of the
substantial, reliable, and probative evidence that her claimed intermittent disability from work for
the period January 21 to February 3, 2018, was causally related to her accepted October 24, 2012
employment injury.18 She has not met this burden of proof.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish intermittent
disability for the period January 21 to February 3, 2018 causally related to her accepted
October 24, 2012 employment injury.

16

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

17

C.V., Docket No. 18-1106 (issued March 20, 2019); S.B., Docket No. 13-1162 (issued December 12, 2013).
Insofar as Dr. O’Keefe suggested that appellant’s continued employment duties caused disability, she may file a new
claim for occupational disease.
18

See supra note 11; see also Fereidoon Kharabi, 52 ECAB 291, 293 (2001); see also Amelia S. Jefferson, 57
ECAB 183 (2005).
19

See T.J., Docket No. 18-0619 (issued October 22 2018); Alfredo Rodriguez, 47 ECAB 437 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

